May 7, 2009 Eagle Rock Reports First-Quarter 2009 Financial Results HOUSTON - Eagle Rock Energy Partners, L.P. (“Eagle Rock” or the “Partnership”) (NASDAQ: EROC) today announced its financial results for the three months ended March 31, 2009.Notable events with respect to first-quarter 2009 included the following: · Adjusted EBITDA totaled $41.1 million, a decrease of 22% as compared to the $52.5 million reported in first-quarter · Announced a quarterly distribution with respect to the first quarter of 2009 of $0.025 per common unit, as compared to the $0.41 per unit distribution paid with respect to fourth-quarter 2008.The Board of Directors elected to reduce the distribution in order to redirect cash flow to enhance liquidity. · Distributable Cash Flow totaled $26.1 million, a decrease of 32% as compared to the $38.5 million reported in first-quarter · Reported a net loss of $2.5 million, as compared to a net loss of $28.3 million for the first-quarter 2008. “Our first quarter results reflect challenging business conditions, which we believe will persist throughout 2009.The continued decline in commodity prices negatively impacted the financial results in each of our operating segments.In addition, the fall in natural gas prices has caused many of our producer customers to curtail their drilling programs, which we expect will lower the throughput volumes of our midstream gathering lines and processing plants,” said Joseph A. Mills, chairman and chief executive officer. He added, “First quarter results benefited significantly from our extensive portfolio of commodity derivatives.Despite the dramatic fall in oil, natural gas, natural gas liquids and sulfur prices, we generated substantial distributable cash flow of $26.1 million.The election by our Board to reduce the distribution will enable us to use our cash flow to enhance our liquidity.Absent any unexpected operational issues or further significant production curtailments in our core areas, we believe we will be able to reduce our leverage or otherwise enhance our liquidity by $75 million to $100 million over the next year.We strongly believe Eagle Rock and its unitholders will benefit from our enhanced liquidity and improved capital structure over the long term.” Adjusted EBITDA and Distributable Cash Flow are non-GAAP financial measures that are defined below and reconciled to the most directly comparable GAAP financial measure of net income (loss) at the end of this release. First-Quarter 2009 Financial Results Eagle Rock analyzes and manages its operations under seven distinct segments: four segments in its Midstream Business - the Texas Panhandle, East Texas/Louisiana, South Texas and Gulf of Mexico Segments - and the Upstream, Minerals and Corporate Segments. The Corporate Segment includes the Partnership’s risk management (derivatives) and other corporate activities. Please refer to the financial tables at the end of this release for further detailed information. Revenue for first-quarter 2009, including the impact of Eagle Rock’s realized and unrealized derivative gains and losses, decreased 30% to $191.9 million, compared with $273.5 million reported for first-quarter 2008.First-quarter 2009 revenues included a realized gain on commodity derivatives of $30.8million, as compared to first-quarter 2008 in which Eagle Rock recorded a $12.6 million realized commodity derivatives loss.Eagle Rock also recorded an unrealized loss on commodity derivatives of $4.5 million in first-quarter 2009, as compared to a $33.1 million unrealized commodity derivatives loss in first-quarter 2008.The unrealized commodity derivatives gain (loss) is a non-cash, mark-to-market amount which includes the amortization of commodity hedging costs. Adjusted
